Citation Nr: 0125896	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  98-21 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date, prior to November 13, 1997, 
for a 10 percent rating for residuals of a fracture of the 
right mandible.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970 and from October 1973 to February 1976.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.

The Board observes that the appellant brought a timely appeal 
to the United States Court of Appeals for Veterans Claims 
(Court) from a May 9, 2000 Board decision.  One of the issues 
the Board denied was entitlement to an increased rating for a 
fracture of the right mandible.  The appellant's attorney 
addressed this issue in written argument to the Board in July 
2001.  The record shows that the VA Appellate Litigation 
Staff in February 2001 returned the claims file to the RO, 
but noted that the appeal to the Court remained pending.  
Therefore, the Board currently has no jurisdiction in the 
matter.  The appellant's counsel is advised to direct this 
argument to the Court since it undoubtedly addresses an 
appealed issue.


FINDINGS OF FACT

1.  The RO in January 1977 granted service connection for a 
fracture of the right mandible, and assigned a noncompensable 
(0 percent) rating from February 1976. 

2.  The veteran did not appeal the January 1977 decision on 
the initial rating for the fracture of the right mandible, 
and the RO received his claim for increase on November 13, 
1997.

3.  There was no informal or pending claim for increase 
earlier than November 13, 1997, and no report of 
contemporaneous medical treatment for the fracture of the 
right mandible.

4.  The claim for increase was not supported by evidence 
showing that an ascertainable increase in the fracture of the 
right mandible disability had occurred prior to November 13, 
1997.


CONCLUSION OF LAW

The criteria for an effective date, prior to November 13, 
1997, for a 10 percent rating for residuals of a fracture of 
the right mandible, have not been met. 38 U.S.C.A. §§ 1155, 
5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.155, 3.157, 
3.400 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO decision in January 1977 to assign a 0 percent rating 
for the fracture of the right mandible was based on a review 
of service medical records and a contemporaneous VA 
examination.  The VA examiner reported a mild septal 
deviation after examining the veteran's nose, throat and 
mouth.  The examiner reported no symptoms for the head, face 
or neck and a negative musculoskeletal system.  The diagnoses 
included general medical examination, negative findings.

The RO issued notice of the decision to the veteran at his 
current address.  A copy of the notice letter is on file as 
are other documents prepared in February 1977 that reflect 
the content of the notice letter.  The RO received the next 
correspondence from the veteran on a disability compensation 
matter on November 13, 1997.  

The veteran did not refer to medical treatment for the 
fracture of the mandible in his claim for increase or in a 
report of contact with VA.  A VA general medical examiner 
early in 1998 reported that the veteran said his symptoms had 
not changed much since the injury and consisted of occasional 
pain in the right jaw for about a week that occurred about 
one or two times a year.  He said that he took Anacin to 
control the pain.  



The examiner's impression was that the symptoms remained 
about the same for the past 20 years with occasional pain.  
On the examination form the veteran did not report any 
sources of treatment directed to the fracture of the 
mandible.  Nor did he reference treatment in a September 1998 
letter to VA.

The RO in August 1998 granted a 10 percent rating under 
Diagnostic Code 9905 effective November 13, 1997.  The rating 
decision, which the RO provided to the veteran in October 
1998, noted the effective date coincided with the date that 
it received his claim for increase.  

The RO in November 1998 asked him to clarify his disagreement 
with the effective date as expressed in an October 1998 
letter from his attorney.  

The statement of the case issued in November 1998 discussed 
the effective date determination in the context of the rating 
increase that the veteran appealed.  

The dental surgeon's examination in late 1998 noted the 
veteran's complaint of jaw soreness, and his belief that the 
jaw had not functioned properly since he sustained the 
fracture.  He also mentioned an occasional history of right 
jaw swelling, but no treatment.  He did not respond to 
letters in March and June 1999 wherein the RO asked him to 
identify medical evidence on the appealed issues which 
included the disability rating for the fracture of the right 
mandible.

Pursuant to the May 2000 Board remand, the RO issued a 
statement of the case in June 2001 that discussed the 
effective date determination and provided applicable law and 
regulations.  

The July 2001 written argument from the veteran's attorney 
was directed exclusively to the disability rating for the 
mandible fracture.


Criteria

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will 
become final.  The date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(a).


Claim--Application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p).

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q).

Date of receipt means the date on which a claim, information 
or evidence was received in the Department of Veterans 
Affairs, except as to specific provisions for claims or 
evidence received in the State Department (Sec. 3.108), or in 
the Social Security Administration (Secs. 3.153, 3.201), or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found. 38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim or date entitlement arose, whichever is 
later, but that increased disability compensation may be 
granted from the date an ascertainable increase occurred 
during the one year period prior to the date of receipt of 
claim, otherwise date of claim.  Ascertainable (to ascertain) 
means "to find out definitely; learn with certainty or 
assurance; determine".  The Random House College Dictionary, 
78 (Rev. ed. 1982).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  




In addition, receipt of one of the following will be accepted 
as an informal claim in the case of a retired member of a 
uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  

The evidence listed will also be accepted as an informal 
claim for pension previously denied for the reason the 
disability was not permanently and totally disabling.

(1) Report of examination or hospitalization by Department of 
Veterans Affairs or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The date of a uniformed service 
examination which is the basis for granting severance pay to 
a former member of the Armed Forces on the temporary 
disability retired list will be accepted as the date of 
receipt of claim.  The date of admission to a non-VA hospital 
where a veteran was maintained at VA expense will be accepted 
as the date of receipt of a claim, if VA maintenance was 
previously authorized; but if VA maintenance was authorized 
subsequent to admission, the date VA received notice of 
admission will be accepted.  

The provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.

(2) Evidence from a private physician or layman.  The date of 
receipt of such evidence will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.


(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the Department of Veterans Affairs of examination 
reports, clinical records, and transcripts of records will be 
accepted as the date of receipt of a claim if received from 
State, county, municipal, recognized private institutions, or 
other Government hospitals (except those described in 
paragraph (b)(1) of this section).  

These records must be authenticated by an appropriate 
official of the institution.  Benefits will be granted if the 
records are adequate for rating purposes; otherwise findings 
will be verified by official examination.  Reports received 
from private institutions not listed by the American Hospital 
Association must be certified by the Chief Medical Officer of 
the Department of Veterans Affairs or physician designee.  
38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  (38 U.S.C. 5101(a)).  A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the 
claimant specifically elects the lesser benefit.  38 C.F.R. 
§ 3.151.

In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.

Temporomandibular articulation, limited motion of: Inter-
incisal range:
0 to 10 mm. 40 percent. 11 to 20 mm. 30 percent. 21 to 30 mm 
20 percent and 31 to 40 mm. 10 percent. 

Range of lateral excursion: 0 to 4 mm. 10 percent. Note--
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  
38 C.F.R. § 4.150, Diagnostic Code 9905 as amended at 59 Fed. 
Reg. 2530, Jan. 18, 1994.

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (1998).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  

It is essential that the examination on which ratings are 
based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 

(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  

(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 

(c) Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 

(d) Excess fatigability. 

(e) Incoordination, impaired ability to execute skilled 
movements smoothly. 

(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints. The 
lumbosacral articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable on 
disturbance of lumbar spine functions.  38 C.F.R. § 4.45.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001). 


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).

The Board observes that the appellant has not indicated at 
any stage in this appeal that pertinent evidence exists, or 
was brought to the attention of the RO or the Board, but not 
requested.  The RO notified the appellant of the evidence 
needed to substantiate the claim through a statement of the 
case, and other correspondence pertinent to the current 
claim.  The appellant was afforded the opportunity to submit 
arguments in support of the claim, and in fact did so.  The 
appellant was also afforded the opportunity for a hearing but 
did not request a hearing.  

The argument for an earlier effective date is not a purely 
legal question which the VCAA would not affect.  See for 
example Dela Cruz v. Principi, No. 99-158 (U.S. Vet. App. 
Aug. 21, 2001).  However, the veteran was given ample 
opportunity to identify evidence that could support an 
earlier effective date but he did not identify or provide 
such evidence.  Thus, the Board finds that the relevant 
evidence available for an equitable resolution of the 
appellant's claim has been identified and obtained.  

The Board finds that VA can provide no further assistance 
that would aid in substantiating the claim.  The veteran has 
not indicated the likely existence of any evidence that has 
not already been obtained that would be crucial in the claim 
from the standpoint of substantiating compliance with the 
applicable law or VA regulations.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  No other relevant but outstanding records 
have been mentioned to warrant expenditure of additional 
adjudication resources.  Baker v. West, 11 Vet. App. 163, 169 
(1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); Gobber 
v. Derwinski, 2 Vet. App. 470, 472 (1992).  Further, the 
veteran has not disputed that VA has completed the 
development required.  See Dixon v, Gober, 14 Vet. App. 168, 
173 (2000); Davis v. West, 13 Vet. App. 178, 184 (1999); 
Earle v. Brown, 6 Vet. App. 558, 562 (1994).


The Board finds, therefore, that VA has fulfilled its 
obligation to the appellant, informing him of the reasoning 
against the claim and providing the pertinent VA regulations.  
The Board has not overlooked the recently published VA 
regulations that implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).  However, these provisions do 
not provide any rights other than those provided by the VCAA.  

In view of the foregoing, the Board finds that the appellant 
will not be prejudiced by its actions, and that a remand for 
adjudication of his claim by the RO under the new law would 
only serve to further delay resolution of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


Earlier effective date

The law and regulations governing the appropriate effective 
date for an award of increased compensation are set out in 
38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. §§ 3.400, 
3.400(o)(1), (2) which provide that the effective date shall 
be the date of claim, but that increased disability 
compensation may be granted from the date an ascertainable 
increase occurred during the one year period prior to the 
date of claim or date of receipt of claim.  

However, in general, where the increase does not precede the 
date of claim, the effective date is governed by the later of 
the date that it is shown that the requirements for an 
increased evaluation are met or the date the claim for an 
increased evaluation is received.  See, Harper v. Brown, 10 
Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 
135 (1993) and VAOPGCPREC 12-98.



The Board has reviewed the record in light of the contention 
that there should be an earlier effective date for an 
increased evaluation.  As a result of the veteran's stated 
position, which is a general disagreement rather than a 
precise argument directed to a specified earlier date, the 
Board reviewed the matter for an earlier effective date 
mindful of the constraints of finality analysis.  The record 
appears to confirm that after the mid 1970's, when he was 
initially assigned a 0 percent rating and did not appeal, he 
was not examined again until the recent claim for increase.  
Under the applicable regulations, the record does not appear 
to establish an informal claim for increase earlier than the 
date of claim on November 13, 1997. 

The Board observes that the basis for the November 13, 1997 
effective date is readily apparent from the record.  The RO 
concluded that the record did not show an ascertainable 
increase in the service-connected disability earlier than the 
date of claim, in essence holding that such increase was 
first ascertained during VA examination that coincided with 
the date of claim but not earlier.  The RO applied 38 C.F.R. 
§ 3.400 to establish an effective date that coincided with 
the claim for increase such as received.  The RO supported a 
10 percent rating by applying 38 C.F.R. §§ 4.7, 4.40 and 4.45 
and Diagnostic Code 9905 criteria as they existed.  

The Board finds that the record does not support an earlier 
date than selected by the RO.  The veteran does not seek to 
prevail by relying on constructive receipt.  Indeed, the 
pertinent evidence coincided with current medical reports and 
the veteran did not alert the Board to relevant treatment 
during the one-year period before the November 13, 1997 claim 
for increase.  The RO requests for information did not 
uncover any pertinent information and the veteran's comments 
to various examiners did not indicate he had received any 
pertinent treatment through VA or personal physicians.   

The claim may be resolved in accord with the current law 
regarding the effective date of increase as interpreted in 
Harper.  From the record before the RO, the Board is unable 
to find that an ascertainable increase was manifested prior 
to November 13, 1997.  The increase from that date was 
supported by demonstrable objective signs noted by the VA 
examiner in 1998.  

Therefore, the effective date will coincide with the date of 
claim or ascertainable increase, which in this case is no 
earlier than November 13, 1997.  Since there is no informal 
claim within a year of the formal claim received on that 
date, increased compensation may be established no earlier 
than the date of claim in accordance with the applicable law 
and regulations governing monetary payments of this kind.


ORDER

Entitlement to an earlier effective date, prior to November 
13, 1997, for a 10 percent rating for residuals of a fracture 
of the right mandible is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

